DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 9, 2022.  Claims 1-19 are currently pending wherein claims 1-16 and 18-19 read on an acrylate melt processable pre-adhesive composition and claim 17 reads on an article containing said composition.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Palasz (US 2018/0051194) and Prenzel et al (US 2014/0179820).

Summary of claim 1:
An acrylate melt processable pre-adhesive composition comprising:
at least one acrylate polymer, the at least one acrylate polymer is formable using actinic radiation polymerization;
an actinic radiation initiator for at least partially crosslinking the polymer, the initiator being a photoinitiator moiety covalently bound to the pre-adhesive polymer backbone, the initiator activatable upon exposure to actinic radiation corresponding to the activation wavelength of the initiator,

wherein the reactive segment and the non-reactive segment are molecularly miscible prior to activation of the initiator as expressed by the properties in the bulk state that are indicative of a single phase polymer as evidenced by the presence of a single Tg peak on a Dynamic Mechanical Analysis (DMA) plot.


Palasz teaches a UV curable adhesive composition that contains a UV curable acrylic polymer comprising at least one covalently bound reactive group (abstract) wherein the UV curable reactive group includes radical photoinitiators (0026).  Palasz teaches the UV curable reactive group to promote crosslinking of the polymer chains (0026).  However, Palasz does not teach or fairly suggest the claimed acrylate melt processable pre-adhesive composition wherein the acrylate polymer is crosslinkable, wherein the polymer comprises a first segment with reactive functional groups and a second non-reactive segment, wherein the reactive and non-reactive segments are molecularly miscible prior to activation, and wherein the acrylate polymer is formable by actinic radiation.


Prenzel teaches a UV crosslinkable pressure sensitive adhesive (abstract) that includes UV crosslinkable polyacrylate polymers with at least one photoinitiator bonded covalently to the backbone of the polymer (abstract).  However, Palasz does not teach the acrylate polymer is crosslinkable, wherein the polymer comprises a first segment with reactive functional groups and a second non-reactive segment, wherein the reactive and non-reactive segments are molecularly miscible prior to activation, and wherein the acrylate polymer is formable by actinic radiation.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763